DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:
Regarding claim 1: there should be a comma or semicolon at the end of line 5, and “saidmoveable” in lines 6-7 should be –said moveable--.
Regarding claim 3: the phrase “said roller” should be –said rollers--.
Regarding claim 4: the recitation “rollers,and” should be –rollers, and--.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-4 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “an adjustable fixator applying tension between said stationary roller and said moveable roller”. However, a review of the specification reveals that the disclosure is devoid of any written support for applying tension between the rollers. Therefore, claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: in light of the rejection of the claim under 35 U.S.C. § 112(a), it is unclear what is meant by “applying tension between said stationary roller and said moveable roller”. How does the fixator apply tension, and what structure does it apply the tension to?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alsmann et al. (DE 19548558 A1), in view of Oetiker et al. (US 4,442,980 A).
Regarding claim 1, which is being examined as best understood: Alsmann discloses a system for flaking, said system comprising:
a stationary roller (11, figs. 1, 2);
a moveable roller (12);
a roller feeder (20), wherein said roller feeder is upstream of said stationary roller and said moveable roller (see fig. 1);
an hydraulic adjustable fixator (hydraulic cylinders 17, 18 and 24, 25) applying tension between said stationary roller and said moveable roller (when the pistons of the cylinders 17, 18 retract the retraction applies a tension to the pistons of the cylinders 24, 25 –in a location that can broadly be interpreted to be between the rollers—via the bearing blocks 15, 16);
wherein said roller feeder (20, fig. 1) is in communication with a linear indicator (26, 28) such that said adjustable fixator (17, 18 and 24, 25) can be automatically adjusted in real-time in response to said linear indicator (¶¶ [0017] – [0018]).
Alsmann does not explicitly disclose that the roller feeder can be automatically adjusted in real-time in response to said linear indicator.
However, in the same field of endeavor, Oetiker teaches a grinding mill comprising a roller feeder (8, 9, fig. 1) and an adjustable fixator (19) that can both be automatically adjusted in real-time in response to a single signal (col. 6, lns. 24-43; col. 11, ln. 66 – col. 12, ln. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alsmann such that the roller feeder can also be automatically adjusted in real-time, as taught by Oetiker, in response to said linear indicator, thereby providing adjustability of the feed rate as well as the pressure between the rollers depending on the feed performance, which Oetiker teaches is especially advantageous.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alsmann, in view of Oetiker, and further in view of Freeman et al. (US 2009/0087523 A1).
Regarding claim 2, which depends on claim 1: Alsmann is silent regarding a steam cabinet upstream from said rollers.
However, Freeman teaches a system for flaking (Title), the system comprising a steam cabinet (30, fig. 1) upstream from rollers (62, 64). Freeman further teaches that the steam cabinet serves to gelatinize the starch in the grain and solubilize the grain thereby making it more easily digested (¶ [0004]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Alsmann with a steam cabinet upstream of the rollers, thereby providing a means for gelatinizing the starch in the grain and solubilizing the grain, as taught by Freeman.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alsmann, in view of Oetiker, and further in view of Navin et al. (US 6,863,913 B1).
Regarding claim 3, which depends on claim 1: Alsmann is silent regarding a density analyzer downstream from said rollers, and wherein said density analyzer is in communication with said adjustable fixator to adjust said adjustable fixator based on said density analyzer.
However, Navin teaches a system for flaking (col. 1, ln. 8-11) comprising a density analyzer (104, fig. 1A) downstream of flaking rollers (220, fig. 2) for determining the bulk density of samples of the flaked material and a portion packaging apparatus (108, fig. 1A) for packaging the analyzed samples (also see col. 2, ln. 24-27, 30-35). Navin further teaches a controller (200) configured to adjust an adjustable fixator (136) based on a bulk density signal (112) (col. 1, lns. 35-37; col. 2, lns. 3-5; col. 6, lns. 18-21). Navin further teaches that the density analyzer determines the bulk density of the processed material using the weight and volume of the processed material (see fig. 6; col. 2, ln. 51-53), which ensures the proper bulk density, weight, and volume of each individually portioned and packaged product (col. 1, ln. 63 – col. 2, ln. 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Alsmann with a density analyzer in communication with and configured to adjust the adjustable fixator, and a portion packaging apparatus downstream of the rollers, thereby providing Alsmann with a means and method of packaging the processed material while ensuring proper bulk density, weight, and volume of portions of the packaged material, as taught by Navin.
Regarding claim 4, which depends on claim 3: the modification of Alsmann in claim 3 teaches said density analyzer (volumetric metering and weighing apparatus 104, fig. 1 of Navin) receives a sample from said rollers (the food processing machinery 100 of fig. 1A comprises the flaking rolls 220 of fig. 2, and from fig. 1A in conjunction with fig. 2 it is clear that the density analyzer 104 receives samples at least indirectly from the flaking rolls that are metered and weighed to determine bulk density; also see col. 2, ln. 30-35; col. 11, ln. 44-46; col. 12, ln. 1-4); but the modification does not explicitly teach that the container used for weighing the sample has a known volume.
However, examiner notes that applicant has not set forth any new or unexpected results produced by using a container with a known volume. From ¶ [0032] of the specification it is clear that it is only critical that the volume of material being weighed is known, not that the volume of the container is known. Applicant just so happens to use the known volume of the container to determine the volume of material being weighed. 
And Navin further teaches that bulk density is calculated from known volume of particulate food matter and a weight measurement obtained from a weight sensing device, such as a weigh bucket (col. 3, ln. 59-63). Navin is silent regarding the weigh bucket having a known volume but teaches that cups (304) having known volume are used to meter out material into the weigh bucket (col. 11, ln. 23; col. 12, ln. 1-4). In light of these teachings, examiner contends that the skilled artisan would have readily conceived of alternatively using cups with unknown volumes for metering out material into a weigh bucket having a known volume. Again, it is only important that the volume of material being weighed is known in order to determine the bulk density of the material.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alsmann such that the density analyzer weighs a sample having a known volume to calculate an actual density, as taught by Navin. Determining whether to use a container having a known volume, or using a cup with a known volume to meter material into a container having an unknown volume requires only routine skill in the art.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown (US 6,586,028 B1); at least figs. 2-4 and the abstract are pertinent to each of claims 1-4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753